Citation Nr: 0410527	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) evaluation for service-
connected bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, inter alia, denied the veteran's claim for an increased 
(compensable) evaluation for his service-connected bilateral 
hearing loss.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that on 
audiological examination in November 2001 the veteran used hearing 
aids in each ear.  His service-connected bilateral sensorineural 
hearing loss was manifested by impaired hearing acuity in both 
ears, with an average pure tone threshold of 51 decibels in the 
right ear and 50 decibels in the left ear, and a speech 
recognition ability of 94 percent in the right ear and 90 percent 
in the left ear.

2.  The veteran has Level I hearing in the right ear and Level II 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of the United States 
Court of appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002)).  The Act also 
requires the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a claim 
for benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A § 
5103A (West Supp. 2002)).  

However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West Supp. 2002).  Accordingly, the Secretary determined 
that some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the claimant, 
in order to assist the claimant in reopening his or her claim.  66 
Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding that 
question at this time.  See Bernklau v. Principi, 291 F. 3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 
2002); see also Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

Precedent opinions of the chief legal officer of the Department, 
and regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the date 
of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law with 
respect to the issue of service connection for scoliosis.  

In October 2001, the RO notified the veteran of the enactment of 
the VCAA.  The RO advised him to identify any evidence not already 
of record, and that it would make reasonable efforts to obtain any 
such evidence pertaining to the issue currently on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA notify 
the veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  38 C.F.R. § 5103(a) 
(West Supp. 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


The duty to notify has thus been satisfied, as the veteran has 
been provided with notice of what is required to substantiate his 
claim.  In particular, through the issuance of the March 2002 
rating decision and the August 2002 statement of the case (SOC), 
he has been given notice of the requirements of increased 
(compensable) evaluation for bilateral hearing loss.  

In light of the above, the Board finds that the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to substantiate 
the veteran's claim, including VA treatment records adequately 
identified by him, as well as authorized by him to be obtained.  

The veteran underwent a VA compensation examination in November 
2001 and that examination report is of record.  The Board finds 
that another VA examination is not warranted in this case because 
there is no reasonable possibility that a VA examination would 
substantiate his claim.  The veteran is seeking entitlement to an 
increased (compensable) evaluation for his bilateral hearing loss.  

The November 2001 examination conducted by VA addressed the nature 
of the issue on appeal; namely, the extent of severity of his 
hearing loss.  Therefore, remand or deferral for the scheduling of 
another VA examination is not required.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes (as 
will be discussed in further detail below) that the claim must be 
denied.  The circumstances under which VA will refrain from or 
discontinue providing assistance includes a claimant's 
ineligibility for the benefit sought.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2002).

Therefore, any change in the law brought about by the VCAA would 
have no effect on the appeal.  If every effort were taken to 
assist the veteran in obtaining relevant evidence, there would 
remain no reasonable possibility that such assistance could aid in 
substantiating this claim.  Thus, the Board concludes that there 
is no further duty to assist the veteran in the development of his 
claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing the 
facts pertinent to his claim is required to comply with the duty 
to assist under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

In reaching this determination, the Board has considered the fact 
that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board addresses in 
a decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that the veteran is 
not prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all obligations 
to the veteran under this new law.

Moreover, the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, and 
has done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a remand 
for adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the VCAA 
by the RO.  This would result in additional and unnecessary 
burdens on VA, with no benefit flowing to the veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In the veteran's 
case at hand, the RO provided a VCAA notice in October 2001, prior 
to the March 2002 unfavorable determination.  Accordingly, the RO 
is in compliance with the law.

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran has been 
afforded sufficient opportunity to submit additional evidence.  It 
appears to the Board that the claimant has indeed been notified 
that he should provide or identify any and all evidence relevant 
to the claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  


Factual Background

The veteran's claims file shows that he was granted service 
connection and a noncompensable evaluation for bilateral 
sensorineural hearing loss in an October 1972 RO decision.  The 
noncompensable evaluation was confirmed and continued in a rating 
decision dated April 1993.  In August 2001 the veteran reopened 
his claim seeking, inter alia, a compensable evaluation for his 
impaired hearing disability.  The Board notes that in its decision 
in Francisco v. Brown, 7 Vet. App. 55 (1994), the CAVC held that 
when the veteran's entitlement to compensation for a particular 
disability has already been established, and an increased 
disability rating is at issue, the Board need only concern itself 
with evidence showing the present level of impairment caused by 
the disability at issue.  Therefore, the Board will consider only 
the evidence of record pertaining to the current state of the 
veteran's hearing impairment.

VA outpatient treatment records associated with the evidence show 
that in August 2001 the veteran reported that he perceived a 
decline in his hearing acuity.  The treatment report shows that he 
worked at a martial arts studio.  He wore hearing aids but 
reported that he did not use them when working out because they 
tended to slide out of his ears when he worked up a sweat.

The report of a November 2001 VA audiological examination shows 
that the veteran's claims file and pertinent history was reviewed 
by the examining audiologist prior to conducting the test.  The 
veteran wore hearing aids in each ear at the time of the 
examination.  On objective testing his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
45
90
LEFT
25
30
50
50
70

His puretone averages were 51 decibels in his right ear and 50 
decibels in his left ear.  His speech audiometry revealed a speech 
recognition ability of 94 percent in the right ear and 90 percent 
in the left ear.  The audiologist stated in his commentary that 
the results obtained indicated essentially stable findings as 
compared with a prior audiogram dated September 1999, with the 
only noteworthy change being a slight decrease in his hearing 
thresholds at 2000 Hertz in his right ear.  


Analysis

The CAVC has stated that assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

Under applicable criteria, evaluations for defective hearing range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from Level I 
for essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. § 4.85 (2003).

38 C.F.R. § 4.86 (2003) pertains to exceptional patterns of 
hearing loss and are applicable in cases when the claimant has a 
pure tone threshold of 55 decibels or more at each frequency of 
1000, 2000, 3000 and 4000 Hertz, or when the claimant has a pure 
tone threshold of 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  In the present case, the evidence 
demonstrates that an exceptional level of impaired hearing does 
not exist and therefore 38 C.F.R. § 4.86 is not applicable to this 
claim.

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject wearing 
hearing aids.  (See 38 C.F.R. § 4.85(a) (2003))  Therefore, the 
veteran's level of audiological impairment is based on his 
unassisted hearing acuity and the testing protocols negate the 
contention that he has presented to the effect that his need of 
hearing aids forms a basis for an increased rating.

The results of the November 2001 VA examination demonstrate that 
the veteran had an average pure tone threshold of 51 decibels in 
his right ear, 50 decibels in his left ear, with speech 
recognition of 94 percent in his right ear and 90 percent in his 
left ear.  Evaluating this test score based on Table VI found at 
38 C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level II.  This level of hearing 
acuity, as reflected on Table VII of 38 C.F.R. § 4.85, is entitled 
to a noncompensable evaluation.  

In summary, the veteran's service-connected bilateral hearing loss 
is not manifested by a level of impaired hearing acuity that would 
warrant the assignment of an evaluation greater than the 
noncompensable evaluation already in effect.  

Therefore, his claim for a compensable evaluation for this 
disability must be denied.  Because the evidence in this case is 
not approximately balanced, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not demonstrate that the veteran's hearing loss 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The veteran has 
contended that the adverse impact that his bilateral hearing loss 
imposes upon his profession as a martial arts instructor should be 
considered for extraschedular rating purposes, with special 
attention directed towards the acoustics of his workplace venue at 
a martial arts studio and how his hearing loss renders him less 
effective under such employment conditions.  

The Board notes, however, that the veteran's claims file indicates 
that he is service-connected and compensably rated for several 
other disabilities in addition to hearing loss, including Type II 
diabetes mellitus, degenerative arthritis of the right ankle, 
inferior wall ischemic heart disease, post-traumatic stress 
disorder, traumatic degenerative changes of his right elbow, 
traumatic spur of the olecranon process of his left elbow, 
neurodermatitis of his neck and forearms, residuals of right knee 
injury (postoperative) and degenerative disease of the first 
metatarsal phalangeal and second distal interphalangeal joint of 
his right foot, and that these disabilities as well as several 
other nonservice-connected disabilities contribute to his overall 
state of impairment.  

The Board therefore cannot accept the assertion that his bilateral 
hearing loss alone presents such an exceptional or unusual 
disability picture that it renders impractical the application of 
the regular schedular standards.  Therefore, to the extent that 
the veteran contends that his claim should be considered for an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003).  

The Board finds that there is no evidence to support a referral of 
his case to the Director of the VA Compensation and Pension 
Service or the Under Secretary for Benefits for extraschedular 
consideration.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Entitlement to an increased (compensable) evaluation for bilateral 
sensorineural hearing loss is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



